DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 33’ (see FIG. 2a) has been used to designate both an outlet of the valve 15’ and a bottom end of a flow regulation part 21’.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The instant “system” claims are considered apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
In claim 1, “characterized in that” (at line 12) should be changed to --wherein--, which is used in U.S. practice.
In claim 2, “the valve outlet” (at line 4) should be changed to --the outlet of the valve-- for consistent claim terminology.
In each of claims 2-8, “A system” (at line 1) should be changed to --The system--.
In claim 6, “0,5-5 times” (at line 4) should be changed to --0.5-5 times--.
In each of claims 9 and 10, “System” (at line 1) should be changed to --The system--.
In claim 11, “Method” (at line 1) should be changed to --A method--.  Also, the word --and-- should be inserted after “outlet;” (at line 4).
In claim 12, “Method” (at line 1) should be changed to --The method--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “the flow of biomass and fluid in the transporting pipe” (at lines 10-11) is unclear because it is unclear as to where the fluid is introduced into the system.
Regarding claim 3, the relationship between “an outlet” (at line 2) and “an outlet” set forth in claim 1 (at lines 12-13) is unclear.
Also, the relationship between “a generated jet stream of biomass material” (at line 3) and “a generated jet stream of biomass material” set forth in claim 1 (at lines 13-14) is unclear.
Regarding claim 5, the relationship between “a transporting pipe longitudinal central axis” (at lines 2-3) and “a transporting pipe longitudinal central axis” set forth in claim 1 (at line 15) is unclear.
Regarding claim 6, “the diameter” (at line 4) lacks proper positive antecedent basis.
Regarding claim 7, “the inner wall” (at line 4) lacks proper positive antecedent basis.
Regarding claim 10, the relationship between “a biomass material” (at line 2) and “a biomass material” set forth in claim 1 (at line 1) is unclear.
Also, the relationship between “steam or other heating media” (at lines 2-3) and the “fluid” set forth in claim 1 (at line 10) is unclear.
Also, the relationship between “a pressure” (at line 3) and “a first pressure” set forth in claim 1 (at line 3) is unclear.
Regarding claim 11, the relationship between “a valve” (at line 3) and “a valve” (at line 1) is unclear.
Also, the relationship between the “biomass material” (at line 4) and the “biomass material” (at line 2) is unclear.
Also, the relationship between “a transporting pipe” (at line 5) and “a transporting pipe” (at line 1) is unclear.
Also, the limitation “in dependence of said determination” (at line 6) is unclear.  It is suggested that the limitation be changed to, for example, --based on said position--.
Also, the relationship between “a generated jet stream of biomass material” (at lines 6-7) and “a jet stream of biomass material” (at lines 3-4) is unclear.
The remaining claims have also been rejected because they depend from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (EP 3156539 A1) in view of Ahlgren et al. (WO 2016/171604 A1) and Surino (US 2,882,967).
	Regarding claims 1, 2, 4, 8, and 9, Giordano et al. discloses a system for treatment of a biomass material (i.e., an apparatus for pre-treating a ligno-cellulosic feedstock), comprising:
	a first vessel for treating the biomass material (i.e., a tubular pressurized reactor vessel; see FIG. 2, paragraph [0043]), wherein the first vessel is operable under a first pressure (e.g., a reactor pressure greater than 13 bar; see paragraphs [0023], [0051]);
	a second vessel for receiving the biomass (i.e., a downstream connected low pressure expansion zone (not shown), preferably a separation cyclone; see paragraph [0066]), wherein the second vessel is held at a second pressure which is lower than the first pressure (i.e., at a pressure lower than the reactor pressure, e.g., from 0.2 bar to 4 bar; see paragraph [0066]);
	a transporting pipe (i.e., the piping equipped with a blow valve BV; see paragraphs [0062]-[0063], [0066]) connecting an outlet of the first vessel with an inlet of the second vessel for transporting the biomass material from the first vessel to the second vessel; and
	a valve (i.e., the blow valve BV, functioning as a steam explosion device; see paragraph [0062]) arranged in the transporting pipe, the valve BV being configured for controlling the flow of biomass material and fluid in the transporting pipe.
	Giordano et al. fails to disclose or suggest the claimed valve or the claimed asymmetrical connection of the transporting pipe to an outlet of the valve.
	Ahlgren et al. discloses a valve for discharging biomass from a pressurized processing container, such as used in a steam explosion pulp manufacturing process (see page 7, lines 14-16; page 8, lines 17-25).  The valve (i.e., discharge valve 20, see FIG. 2-3) comprises a flow channel part 22 through which a biomass material F is transported through the valve, and a flow regulation part which can be moved (i.e., a valve member 23 with an insertion part 24, movable up or down along a displacement direction B) for controlling the flow through the flow channel part; wherein the flow of biomass material is forced against a first side of an inner wall of the flow channel part by the flow regulation part (i.e., the flow F impinges on the insertion part 24 and is deflected/forced downward towards the inner lining 25 on the lower envelope wall 26; see page 11, line 30, to page 12, line 20).  The valve 20 is a piston valve, wherein the flow regulation part is a piston (i.e., the valve member 23 moves up or down like a piston), forcing the flow F of biomass material against the first side (i.e., against the inner lining 25 of the lower envelope wall 26) by leaving a flow passage with controllable size between an outer end of the flow regulation part (i.e., an end surface 43) and the first side of the inner wall of the flow channel part 25,26.  The valve 20 is also a throttle valve (see page 11, line 30, to page 12, line 2; also, page 5, lines 26-31).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the valve of Ahlgren et al. for the valve BV in the system of Giordano et al. because the valve has specific utility for discharging biomass material from a pressurized processing container, such as used in a steam explosion pulp manufacturing process (see page 7, lines 14-16; page 8, lines 17-25), and the valve has a robust construction, a longer service life, reduces process stop-times caused by valve maintenance, and offers greater versatility relative to prior discharge valves, such as being easily adaptable to process flows of different compositions and/or different flow rates (see page 1, line 26, to page 2, line 7; page 4, lines 7-10; page 4, lines 27-35).
	In addition, Surino discloses a system for treatment of a biomass material (i.e., an apparatus for digesting a cellulosic starting material), said system (see FIG. 1) comprising a first vessel (i.e., a vessel defining a cooking zone B) in which the biomass material (i.e., wood chips supplied by a feeding in zone A) is treated under a first pressure (i.e., a super-atmospheric pressure created by admission of steam through injector 17); a second vessel (i.e., a cyclone 38) in which the biomass material is received and which is held at a second pressure lower than the first pressure; a transporting pipe (i.e., an emission conduit 30) connecting an outlet of the first vessel with an inlet of the second vessel for transporting the biomass material from the first vessel to the second vessel; and a valve for controlling the flow of biomass material and fluid in the transporting pipe, wherein the valve (see FIG. 2-4, 7-9) comprises a flow channel part (i.e., defined by a bore 63 through an inner sleeve 62 of the valve body 61) and a flow regulation part (i.e., a shutter 58 can be moved to control the size of a discharge orifice 29 and thereby control the flow of material through the bore 63), wherein the flow of biomass material is forced against a first side of an inner wall of the flow channel part by the flow regulation part (i.e., a zig-zag pattern of flow, as distinguished from a comparatively straight flow path, is produced, wherein the stream of biomass material and fluid bounces against the inner sleeve 62 as it flows through the flow channel 63, and the bounces generally occur in the same spots as evidenced by wear; see column 1, lines 39-49; column 5, line 44 to column 6, line 13; FIG. 2).  Specifically, Surino discloses an asymmetrical connection of the transporting pipe 30 to an outlet of the valve (i.e., the asymmetrical connection is best shown in FIG. 5, where the outlet of the valve corresponds to the outlet at the end of the bore 63), wherein the transporting pipe longitudinal central axis (i.e., the longitudinal center axis of the bore 66) is not aligned with a valve longitudinal central axis passing through a center of the valve outlet (i.e., the longitudinal center axis of the bore 63).  The asymmetrical connection of Surino meets the structural limitations of the claims, and therefore, a generated jet stream of biomass material delivered out from the outlet of the valve (i.e., the stream issuing from the end of the bore 63) can be received closer to the transporting pipe longitudinal central axis (i.e., the longitudinal center axis of the larger bore 66) than if the outlet of the valve and the transporting pipe would have been connected symmetrically.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to asymmetrically connect the outlet of the valve to the transporting pipe in the modified system of Giordano et al. because the asymmetrical connection would allow for a flow of biomass material and fluid, which impinges against the inner wall of the flow channel part as distinguished from a comparatively straight flow path, to be effectively received by the transporting pipe, and optimum results from the standpoint of efficient discharge and minimum loss of steam can be obtained, as suggested by Surino (see column 1, lines 39-49; column 5, line 44 to column 6, line 13).
	Regarding claim 3, the modified system of Giordano et al. meets the structural limitations of the claim.  Therefore, depending on the operating conditions (which determines the flow pattern of the biomass material in the flow channel part), the jet stream of biomass material delivered out from the outlet of the valve (i.e., from the end of the bore 63, see Surino at FIG. 5) would be receivable substantially along the transporting pipe longitudinal central axis (i.e., along the longitudinal center axis of the bore 66).
Regarding claims 5 and 7, Ahlgren et al. discloses that the flow pattern of the biomass material through the flow channel part is predictable (i.e., the most wear of the inner lining 25 will generally be found directly after the valve member 23 or throttle, where the wear location indicates the position at which the biomass material impinges upon the inner wall; see page 12, lines 4-20).  Surino also discloses that the flow pattern of the biomass material through the flow channel part 63 is predictable, wherein the bouncing of the biomass material against the inner wall 62 is “regular in its frequency”, such that “the bounces seem to take place in the same spots, for at those spots the metal of the sleeve wears or washes away… The first bounce seems to take place closely about 3 inches from the shutter plate 58” (see column 1, lines 39-49; column 5, line 44 to column 6, line 13).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to asymmetrically connect the transporting pipe to the outlet of the valve in the modified system of Giordano et al. in a manner that effectively receives the stream of biomass and fluid issuing from the outlet of the valve, such as an asymmetrical connection in which the transporting pipe longitudinal central axis is provided between the valve longitudinal central axis and a second side of the inner wall of the flow channel part, or an asymmetrical connection in which the transporting pipe longitudinal axis is provided substantially aligned with a second side of the inner wall of the flow channel part, based upon a predictable flow pattern of the biomass material through the flow channel part generated during an intended use of the apparatus.
	Regarding claim 6, Ahlgren et al. (see FIG. 2-3) discloses that the flow channel part 22 of the valve 20 comprises a wear part (i.e., a detachable inner lining 25) provided from the flow regulation part 23,24 towards the outlet 28 of the valve.  The figures show that the length of the wear part 25, from the flow regulation part 23,24 to the outlet 28, is within the claimed range of between 0.5 to 5 times the diameter of the flow channel part 22.  Surino likewise discloses that the flow channel part of the valve comprises a wear part (i.e., a replaceable inner sleeve 62; see FIG. 2), wherein the flow pattern of the biomass material through the flow channel part 63 determines the minimum length necessary for the wear part (i.e., “The first bounce seems to take place closely about 3 inches from the shutter plate 58, which determines the minimum length of the sleeve,” see column 6, lines 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select a length of the wear part between 0.5 to 5 times the diameter of the flow channel part in the modified system of Giordano et al., on the basis of suitability for the intended use thereof, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	Regarding claim 10, Giordano et al. discloses that the second vessel is a gas separation device (i.e., preferably a separation cyclone; see paragraph [0066]).  The recitation of the intended use of the first vessel as a reactor for pretreatment of a biomass material with steam or other heating media under specific pressure and temperature conditions does not impart further patentable weight (structure) to the apparatus claim.  In any event, Giordano et al. discloses that the first vessel can be used as a reactor for pretreatment of a biomass material with steam (i.e., as a pressurized reactor vessel for hydrothermal treatment of ligno-cellulosic feedstock with steam; see, e.g., paragraphs [0044]-[0045], [0047]) under a pressure of at least 5 bar (g) (i.e., a reactor pressure greater than 13 bar, see paragraph [0051]) and a temperature of at least 130 °C (see paragraphs [0019]-[0020]; [0048]).
	Regarding claims 11 and 12, the same comments with respect to Giordano et al., Ahlgren et al., and Surino apply.  Ahlgren et al., in particular, discloses that the flow pattern of the biomass material through the flow channel part is predictable (i.e., the most wear of the inner lining 25 will generally be found directly after the valve member 23 or throttle, where the wear location indicates the position at which the biomass material impinges upon the inner wall; see page 12, lines 4-20).  Surino likewise discloses that the flow pattern of the biomass material through the flow channel part 63 is predictable, wherein the bouncing of the biomass material against the inner wall of the flow channel part is “regular in its frequency”, such that “the bounces seem to take place in the same spots, for at those spots the metal of the sleeve wears or washes away… The first bounce seems to take place closely about 3 inches from the shutter plate 58” (see column 1, lines 39-49; column 5, line 44 to column 6, line 13).  
Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform the claimed method for asymmetrically connecting the outlet of the valve to the transporting pipe in the modified system of Giordano et al., wherein the method includes a step of determining a position in the outlet of the valve where the jet stream of biomass material is delivered out from the outlet (i.e., the position of the stream at the outlet would be known when the flow pattern of the stream through the flow channel part was determined), and a step of connecting the transporting pipe asymmetrically to the outlet of the valve based on said position (i.e., so as to effectively receive the flow of biomass material into the transport pipe, since the biomass material does not flow along a straight flow path).  Taking flow measurements of the biomass material at different positions of the outlet would have been considered an obvious means for determining the flow pattern of the biomass material by one of ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774